Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office agrees with the statements made in the Remarks filed 07/25/2022 regarding Claim Construction. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 is amended to recite “wherein each of the first and second tabs comprises plural tabs and each of the first and second channels comprise plural channel to receive the first and second tabs”.  A review of the written specification and the figures of the embodiments comprising tabs and channels only disclose two tabs and two channels, not plural which is an open ended adjective.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 - 22, 24, 26, 28, 30, 31, 33, 34 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hestad et al. (US 2011/0009906 A1).




Regarding claim 18, Hestad discloses a spinal system (Abstract) comprising: 
an insert (paragraph [0072], Fig. 9, ref. 211) positionable to extend through a channel formed by two upward extending arms of a housing of a vertebral anchor (Fig. 10), the insert comprising:
 a first bore extending through the insert parallel to an insert longitudinal axis (paragraph [0075], ref. 222, Fig. 9, see remarked Fig. 9 below); 
a first flange positionable on a first exterior side of the housing of the vertebral anchor (ref. 216, Fig. 10, see remarked Fig. 9 below), a first interior surface of the first flange including a first channel intersecting and extending outward from the first bore transverse to the insert longitudinal axis (see remarked Fig. 9 which shows a first bore extending normal to the bore and longitudinal axis of the insert);
a second flange positionable on a second exterior side of the housing of the vertebral anchor (ref. 214, Fig. 10, see remarked Fig. 9 below), a second interior surface of the second flange including a second channel intersecting and extending outward from the first bore transverse to the insert longitudinal axis (Fig. 9 shows the first channel, a second is hidden behind the second flange but is a mirror of the first channel, extend upwards from the bore along the interior surface of the flange), the first interior surface being in an opposing relationship with the second interior surface (Figs. 9 - 10);
a medial portion (paragraph [0074], ref. 218, Fig. 9) extending between the first flange and the second flange along the insert longitudinal axis that is transverse to an anchor longitudinal axis when positioned within the channel of the housing (Fig. 9), the medial portion including an open superior portion (Fig. 9, the top open portion is considered to be the medial portion); and 
a clamping member (paragraph [0075], ref. 224) including a first tab and a second tab (Fig. 10A, paragraph [0075], ref. 226), the first tab configured to engage the first channel and the second tab configured to engage the second channel (paragraph [0075], see remarked Fig. 10A), the clamping member including a body portion extending between the first tab and the second tab and configured to engage a cord extending through the first bore (Fig. 10A shows the body portion 224 engaging a cord ref. 230), wherein the first and second channel retain and guide movement of the first and second tab, respectively, transverse to the insert longitudinal axis (as shown in Fig. 10A, the channel extend vertically relative to the longitudinal axis and retain the tabs from upward movement).

    PNG
    media_image3.png
    356
    681
    media_image3.png
    Greyscale



Regarding claim 19, Hestad discloses the spinal system of claim 18, wherein a plane of a first exterior surface of the first flange is transverse to a plane of the first interior surface and a plane of a second exterior surface of the second flange is transverse to a plane of the second interior surface and wherein the clamping member includes a flat superior surface extending between the first flange and the second flange (see remarked Fig. 10A below).  

    PNG
    media_image7.png
    470
    785
    media_image7.png
    Greyscale



Regarding claim 20, Hestad discloses the spinal system of claim 18, wherein the first and second channels each extends from the bore to an outer edge of the first flange and second flange respectively (see remarked Fig. 10A below which shows the channels extends from the bore upwards to the tops of the flanges which are considered to an outer edge), and wherein the medial portion includes a rounded inferior portion configured to conform to the channel of the housing of the vertebral anchor (Fig. 9 shows the medial portion ref. 218 having a substantially U shape or rounded inferior portion to conform to the shape of receiver ref. 240).  

    PNG
    media_image8.png
    408
    762
    media_image8.png
    Greyscale


Regarding claim 21, Hestad discloses the spinal system of claim 18, wherein each of the first and second channels terminates interiorly of an outer edge of the first flange and second flange, respectively (the channels terminate at the triangular protrusions on each of the flanges which are considered to be an outer edge, Fig. 10A), and wherein the clamping member includes a concave inferior surface configured to engage the cord (see Fig. 10A below).  

    PNG
    media_image9.png
    483
    590
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    312
    371
    media_image10.png
    Greyscale
Regarding claim 22, Hestad discloses the spinal system of claim 21, wherein a width of each of the first and second channels varies along a length of the first and second channels respectively (See remarked Fig. 10A below whish shows a varied width) and wherein the concave inferior surface includes a plurality of gripping features adapted to engage the cord when the cord is extending through the first bore (paragraph [0078], Fig. 10A).  

Regarding claim 24, Hestad discloses the spinal system of claim 22, wherein the plurality of gripping features are selected from a group of gripping features including: ribs; projecting grooves; teeth; posts; spikes; and serrations (Hestad, paragraph [0078]).  

Regarding claim 26, Hestad discloses the spinal stabilization system of claim 18, wherein an edge formed at an insertion of the first tab and a first end of an intermediate portion of the clamping member is generally parallel to the first channel, wherein an edge formed at an intersection of the second tab and an opposing second end of the intermediate portion of the clamping member is generally parallel to the second channel (see remarked Fig. 9 below), and wherein the first tab and the second tab of the clamping member move along the anchor longitudinal axis to engage the cord (the clamping member is moved in a distal/proximal or up/down direction, such as shown in Figs. 9 - 10A, thus along the anchor ref. 246 longitudinal axis).  



    PNG
    media_image11.png
    434
    666
    media_image11.png
    Greyscale

Regarding claim 28, Hestad discloses an insert adapted to be received within a saddle portion of a vertebral anchor (Abstract, Fig. 10), the insert comprising: 
a first flange (Fig. 9, ref. 214) configured to engage a first exterior side of the saddle of the vertebral anchor (Fig. 10); 
a second flange (Fig. 9, ref. 216) configured to engage a second exterior side of the saddle of the vertebral anchor (Fig. 10); 
a medial portion extending between the first flange and the second flange along an insert longitudinal axis that is transverse to an anchor longitudinal axis of the vertebral anchor when positioned within the saddle portion (Fig. 9, ref. 218), the medial portion including a U-shaped body conforming to the saddle portion of the vertebral anchor (Fig. 9); 
a first bore extending through the first flange (Fig. 220, Fig. 9), the medial portion, and the second flange parallel to the insert longitudinal axis, and adapted to receive a cord extending through the insert (Fig. 9, ref. 230); and 
a clamping member (Fig. 9, ref. 224) including opposing tabs configured to engage a first channel in a first interior sidewall of the first flange and a second channel in an opposing second interior sidewall of the second flange (see remarked Figs. 9 and !0A below), the clamping member configured to engage the cord through an opening in the U-shaped body of the medial portion (Fig. 10A), wherein each of the first and second channels extends outwardly from the first bore transverse to the insert longitudinal axis, wherein the first and second channels retain and guide movement of the first and second tab, respectively, transverse to the insert longitudinal axis (as shown in Fig. 10A, the channel extend vertically relative to the longitudinal axis and retain the tabs from upward movement).

    PNG
    media_image3.png
    356
    681
    media_image3.png
    Greyscale




    PNG
    media_image7.png
    470
    785
    media_image7.png
    Greyscale
Regarding claim 30, Hestad discloses the insert of claim 28, wherein a plane of a first exterior sidewall of the first flange is transverse to a plane of the first interior sidewall and a plane of a second exterior sidewall of the flange is transverse to a plane of the second interior sidewall (see remarked Fig. 10A below) and wherein the first interior sidewall engages the first exterior side of the saddle (Fig. 10A).  


Regarding claim 31, Hestad discloses the insert of claim 30, wherein the first channel extends through a portion of the interior sidewall and wherein the first channel terminates interiorly of an outer edge of the first flange (Fig. 10A).  

Regarding claim 33, Hestad discloses the insert of claim 28, wherein a width of each of the first and second channels varies along a length of the first and second channels, respectively (Fig. 9) and wherein an inferior surface of the clamping member forms a concave engagement surface (Fig. 10A)	.  
Regarding claim 34, Hestad discloses the insert of claim 33, wherein a width of an outer portion of each of the first and second channels is less than a width of an inner portion of each of the first and second channels (see remarked Fig. 9 below), respectively and wherein the concave engagement surface includes a plurality of raised gripping features adapted to engage the cord when extended through the first bore (Fig. 10A).  

    PNG
    media_image10.png
    312
    371
    media_image10.png
    Greyscale




Regarding claim 36, Hestad discloses the insert of claim 34, wherein the plurality of gripping features are selected from a group of gripping features including: ribs; projecting grooves; teeth; posts; spikes; and serrations (Hestad, paragraph [0078], Fig. 10A).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (US 2011/009906 A1) in view of Drewry et al. (US 6,436,099 B1).

Regarding claim 35, Hestad discloses the insert of claim 34, wherein an edge formed at an intersection of the first tab and a first end of an intermediate portion of the clamping member is generally parallel to the first channel, wherein an edge formed at an intersection of the second tab and an opposing second end of the intermediate portion of the clamping member is generally parallel to the second channel (see remarked Fig. 9 below), but is silent wherein the plurality of gripping features include a plurality of ribs aligned with the insert longitudinal axis upon insertion into the opening.  


    PNG
    media_image11.png
    434
    666
    media_image11.png
    Greyscale


Drewry teaches an apparatus to hold a cord (Abstract), wherein the apparatus (ref. 223) comprises a bore (ref. 233, Figs. 14A-C) having a plurality of gripping features including a plurality of ribs aligned with the insert longitudinal axis upon insertion into the opening (Figs. 14A-C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping features of Hestad such that they include a plurality of ribs aligned with the insert longitudinal axis upon insertion into the opening, as taught by Drewry, for the purpose of counteracting unwanted rotation and providing a gripping force known in the art. 

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (US 2011/009906 A1) in view of Schwab (US 2009/0131982 A1). 

Regarding claim 27, Hestad discloses the spinal stabilization system of claim 18, wherein the clamping member includes a superior surface of the body portion configured to enable a set screw threaded into thePRELIMINARY AMENDMENTPage 4Serial Number:16/923,789Dkt: 4394.F98US3Filing Date: July 8, 2020 housing of the vertebral anchor to engage the superior surface and drive the clamping member into the cord (Fig. 10 & 10A), but is silent that the first bore comprises plural bores to receive plural cords. 

Schwab teaches a spinal system (Abstract) comprising an insert (ref. 328, Fig. 6) having a bore (ref. 330) configured to receive a cord (paragraph [0025], ref. 54) wherein the bore comprises plural bores to receive plural cords (Fig. 6).  Schwab teaches a plurality of different embodiments the plural bores oriented differently relative to one another to address particular spinal deformities (paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Hestad to include the second bore and thus a second cord so that the spinal system may better adapt to the particular needs of the patient (paragraph [0025]). 

Claims 28 - 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2013/0072992 A1) in view of Hestad et al. (US 2011/0009906 A1).

Regarding claim 28, Jackson discloses an insert (ref. 305) adapted to be received within a saddle portion of a vertebral anchor (Fig. 64), the insert comprising: 
a first flange configured to engage a first exterior side of the saddle of the vertebral anchor (paragraph [0211], ref. 438, Fig. 64); 
a second flange configured to engage a second exterior side of the saddle of the vertebral anchor (paragraph [0211], ref. 438, Fig. 64); 
a medial portion extending between the first flange and the second flange along an insert longitudinal axis (the insert longitudinal axis is considered to run from flange to flange, substantially central to bore ref. 436) that is transverse to an anchor longitudinal axis of the vertebral anchor when positioned within the saddle portion (paragraph [0211] discloses a medial portion ref. 434 and is shown extending transverse to an anchor axis in Fig. 64), the medial portion including a U-shaped body conforming to the saddle portion of the vertebral anchor (see remarked Fig 66 below which shows a partial cut-away view of the main body have a U shape); 

    PNG
    media_image12.png
    455
    452
    media_image12.png
    Greyscale
a first bore extending through the first flange, the medial portion, and the second flange parallel to the insert longitudinal axis (paragraph [0211], ref. 436), and adapted to receive a cord extending through the insert (paragraph [0202]). 

Jackson is silent regarding a clamping member including opposing tabs configured to engage a first channel in a first interior wall of the first flange and a second channel in an opposing second interior sidewall of the second flange, the clamping member configured to engage the cord through an opening in the U-shaped body of the medial portion, wherein each of the first and second channels extends outwardly from the first bore transverse to the insert longitudinal axis, wherein the first and second channels retain and guide movement of the first and second tab respectively, transverse to the inert longitudinal axis.  Instead, Jackson discloses a superior surface (ref. 440) configured to engage with a bottom surface of a set screw (Fig. 66) to clamp the cord within the fire bore. 

Hestad teaches analogous insert (Abstract) configured to engage with a vertebral anchor to clamp a cord (Figs. 9 - 10A).  Hestad teaches an insert body (paragraph [0072], ref. 211, Fig. 9), and a clamping member including opposing tabs configured to engage a first channel in a first interior wall of the first flange and a second channel in an opposing second interior sidewall of the second flange (see remarked Figs. 9 and 10A below which shows the tabs on ref. 224 configured to engage channels on the interior walls of the flanges ref. 214), the clamping member configured to engage the cord through an opening in the U-shaped body of the medial portion (Figs. 9 -10), wherein each of the first and second channels extends outwardly from the first bore transverse to the insert longitudinal axis (see remarked Fig. 9 below), wherein the first and second channels retain and guide movement of the first and second tab respectively, transverse to the inert longitudinal axis (see remarked Fig. 9 below). Hestad teaches that the engagement between the clamping member and the insert body applies a compressive force to the cord, and when a set screw is further engaged with the combination of the clamping member and the insert a securing force is further applied (paragraph [0078]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify top half of the insert of Jackson such that the superior surface of the insert comprises an opening to receive a clamping member, wherein the flanges of Jackson further comprise channels to receive tabs located on the clamping member to provisionally compress the cord and the distal surface of the set screw of Jackson is further modified to be pressed against the superior surface of the clamping member to further secure the cord to the vertebral anchor, as taught by Hestad, for the purpose providing a provisionally locking before all components of the system are finally locked by the surgeon in their final orientation. 

    PNG
    media_image1.png
    366
    461
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    380
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    356
    681
    media_image3.png
    Greyscale


Regarding claim 29, Jackson in view of Hestad discloses the insert of claim 28, wherein the first and second channels each intersects and extends from the bore to an outer edge of the first flange and second flange, respectively (see remarked Fig. 9 above), and wherein the first channel and the second channel extend radially outward from the first bore along sidewalls of the first flange and the second flange (Hestad discloses that the clamping member is configured to be engaged with the insert in a distal or downwardly direction, thus the channels of the flanges of Jackson as modified by Hestad would extend in a radially outwardly direction from the bore along inner sidewalls).  

Regarding claim 30, Jackson in view of Hestad discloses the insert of claim 28, wherein a plane of a first exterior sidewall of the first flange is transverse to a plane of the first interior sidewall and a plane of a second exterior sidewall of the flange is transverse to a plane of the second interior sidewall (see remarked Fig. 10A below) and 

    PNG
    media_image7.png
    470
    785
    media_image7.png
    Greyscale
wherein the first interior sidewall engages the first exterior side of the saddle (Jackson, Fig. 64).  

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (US 2011/009906 A1) in view of Jackson et al. (US 2012/0029568 A1). 

Regarding claim 32, Hestad discloses the insert of claim 30, except wherein the exterior sidewall forms an oblique angle with respect to the insert longitudinal axis, but does disclose that the interior sidewall is perpendicular to the insert longitudinal axis (Fig. 10A).

Jackson teaches an analogous insert (Fig. 1), wherein an exterior sidewall forms an oblique angle with respect to a longitudinal axis of the insert (Fig. 1 shows a substantially conical portion of a first flange refs. 234”, 244” tapered to a cylindrical portion ref. 250).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first flange of Hestad such that the exterior side wall includes a tapered portion leading to the cylindrical potion, as taught by Jackson, for the purpose of ease of manufacturing and increased strength. 

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hestad et al. (US 2011/009906 A1) in view of Schwab (US 2009/0131982 A1) and in view of Schmocker (US 2012/0053656 A1).

Regarding claim 38, Hestad discloses the insert of claim 34, except wherein the first bore comprises plural bores to receive plural cords and wherein the first bore includes a second plurality of raised gripping features along a length opposite the clamping member.

Schmocker teaches an analogous insert (Fig. 1, ref. 10) configured to compress and hold a cord (Abstract, Fig. 1), wherein the insert comprises a first bore configured to receive the cord (ref. 16) and the interior surface of the first bore comprises gripping features or other retention features to prevent unwanted pull-out or loosening of the cord within the first bore (paragraph [0040]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gripping features of Hestad to be formed along the entire perimeter of the first bore, as taught by Schmocker, for the purpose of better improving retention of the cord. 

Schwab teaches a spinal system (Abstract) comprising an insert (ref. 328, Fig. 6) having a bore (ref. 330) configured to receive a cord (paragraph [0025], ref. 54) wherein the bore comprises plural bores to receive plural cords (Fig. 6).  Schwab teaches a plurality of different embodiments the plural bores oriented differently relative to one another to address particular spinal deformities (paragraph [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the insert of Hestad to include the second bore and thus a second cord so that the spinal system may better adapt to the particular needs of the patient (paragraph [0025]). 
Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hestad does not teach a tab on the cap received by a groove on the interior surface of the flange to retain and guide the tab. The Office respectfully disagrees.  The cap comprises a tab on each of the four sides which are configured to be received in the grooves formed on the interior of the flanges, see remarked Figs. 9 and 10A above in the rejection of claims 18 and 28.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773